Citation Nr: 1023500	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  02-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1953 
to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO granted service 
connection for a dysthymic disorder, asserted to be secondary 
to the service-connected bilateral hearing loss, and assigned 
a noncompensable evaluation for this disability, effective 
from October 20, 1999.

Following receipt of notification of that determination, the 
Veteran perfected a timely appeal with respect to the 
assignment of the noncompensable evaluation for his service-
connected psychiatric disability.  During the current appeal, 
and specifically by a December 2005 rating action, the RO 
redefined this disability as a bipolar disorder.  In 
addition, the RO awarded a compensable evaluation of 20 
percent, effective from October 20, 1999, and noncompensable 
rating, effective from January 1, 2006.

In February 2006, the Board denied the Veteran's increased 
rating claim.  In August 2007, the United States Court of 
Appeals for Veterans Claims (Court), pursuant to a Joint 
Motion for Remand, vacated the Board's decision and remanded 
the matter for further due process requirements.

Consistent with the Joint Motion for Remand and the Court's 
Order, the Board remanded the Veteran's claim to the RO in 
June 2008.

In a March 2010 rating decision, the RO assigned a 40 percent 
evaluation to the Veteran's bipolar disorder with depression, 
from the effective date of the grant of service connection.  
In that rating decision, the RO also granted the Veteran 
entitlement to individual unemployability.

As all development directed by the Board's June 2008 remand 
has been completed, the Veteran's claim is properly before 
the Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's bipolar disorder with depression is manifested 
by irritability, frustration, depression, passing thoughts of 
suicide, sleeping difficulties, poor appetite, social 
avoidance, anhedonia, and a low Global Assessment of 
Functioning (GAF) score of 55; these symptoms are indicative 
of no more than occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for bipolar disorder with depression are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.130 Diagnostic Code 9432 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in July 2008, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, 
the RO notified the Veteran of the rating criteria used to 
evaluate his disability.

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in a March 2010 Supplemental Statement of 
the Case.  The Veteran was able to participate effectively in 
the processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2009).  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

II.  Factual Background

Historically, service connection for bilateral hearing loss 
with tinnitus was granted in a March 1959 RO decision with a 
0 percent disability rating.  In June 1993 the rating for 
hearing loss was increased to 10 percent.  In a June 2000 
rating action, the evaluation for service-connected bilateral 
hearing loss was increased to 30 percent disabling.  Service 
connection for a nervous condition claimed as secondary to 
service-connected hearing loss was granted in an October 2000 
RO decision with a 0 percent (noncompensable) evaluation, 
effective from October 20, 1999.  The rating for bilateral 
hearing loss was eventually increased to 40 percent, 
effective from October 20, 1999.

A December 2005 rating action assigned a 20 percent rating 
for bipolar disorder, effective from October 20, 1999, and a 
noncompensable rating, effective from January 1, 2006.  The 
20 percent rating effective from October 20, 1999, was based 
on a 30 percent rating for bipolar disorder, less 10 percent, 
which was determined to have been the level of disability 
pre-existing the aggravation of the disorder by the service-
connected bilateral hearing loss.  Thereafter, a March 2010 
rating decision assigned a 40 percent rating for bipolar 
disorder and depression, effective from October 20, 1999, the 
date of the Veteran's claim for service connection.  The 40 
percent rating was based on a 50 percent rating for bipolar 
disorder, less 10 percent, which was determined to have been 
the level of disability pre-existing the aggravation of the 
disorder by the service-connected bilateral hearing loss.

A December 1999 VA audiological examination shows that the 
Veteran complained of anger, frustration and irritability as 
a result of his increasingly poor hearing and bilateral 
tinnitus.

A December 1999 VA opinion notes that the Veteran reported 
that his service-connected hearing loss had aggravated his 
nervous condition.  The doctor concurred, noting that the 
Veteran had feelings of frustration and was despondent due to 
his inability to hear what was going on around him and 
difficulty being aware of other people.  The doctor's opinion 
was that the Veteran's nervous condition had been markedly 
worsened by his profound hearing loss.  It was noted that his 
hearing loss had worsened in the past few years.  The 
examiner stated that his emotional problems had increased 
such that he required more medication for his depression and 
panic attack syndrome.

On VA examination in September 2000, the Veteran reported 
that he suffered from depression and had been in therapy in 
the past.  He was prescribed anti-depressants to treat his 
symptoms.  The examiner noted that the Veteran had difficulty 
hearing the examiner speaking at a conversational volume.  On 
mental status examination, the Veteran described his mood as 
apathetic.  He said that he had no history of suicidal 
behavior but he had briefly passing thoughts with intentions 
of harming himself during the past year.  The Veteran denied 
anxiety or panic attacks.  He reported some difficulty 
sleeping and a poor appetite.  The Veteran reported that he 
did not interact with other people due to his hearing 
problems.  The examiner concluded that the Veteran suffered 
from dysthymic disorder, late onset.  It was noted that he 
had multiple symptoms of depression but was able to carry on 
day-to-day activities without a problem and was quite 
independent.  The examiner stated that the Veteran's hearing 
loss appeared to only have a minimal impact on his overall 
functioning and a small impact on his depressive symptoms.  
The GAF score was 65, denoting mild impairment of 
functioning.

VA medical records dated from October 1998 to May 2001 show 
treatment for a variety of conditions, including treatment 
for depression.

On VA examination in July 2002, the Veteran noted that he 
participated in outpatient therapy in the past and was 
currently being seen by a psychiatrist for a possible 
diagnosis of bipolar disorder.  The Veteran related that he 
was retired and did not participate in part-time or temporary 
work due to concerns about his hearing loss and 
socialization.  He said that his hearing loss interfered with 
his ability to advance in his previous career as an 
administrator.  He stated that he avoided socializing with 
people because his hearing loss embarrassed him and he was 
unable to hear what others were saying.  On mental status 
examination, the Veteran was observed to be chronically 
dysphoric and irritable.  The examiner indicated that the 
Veteran likely met the criteria for bipolar disorder, not 
otherwise specified.  He appeared to display mood swings and 
classic symptoms of bipolar disorder.  The examiner indicated 
that the Veteran appeared to be moderately impaired in his 
overall functioning.  He suffered from social avoidance, 
depressed mood, sleep disturbance and explosive temper.  The 
examiner stated that there was no doubt that his hearing loss 
would exacerbate his mood disorder and make it difficult for 
him to function interpersonally.  The GAF score was 55.

VA medical records dated from May 2001 to February 2008 show 
that the Veteran was treated for depression and bipolar 
disorder.

On VA examination in October 2005, the examiner noted that 
the Veteran wore dual hearing aids to the interview, and he 
apparently had significantly improved hearing as a result.  
The Veteran reported that he discontinued his outpatient 
counseling and was told by his therapist that he no longer 
needed treatment.  He continued to be followed for medication 
management for prescribed anti-depressants.  The Veteran 
reported that he saw family members regularly and was more 
socially connected, which was a significant improvement from 
his reports at the last VA examination.  On mental status 
examination, the Veteran did not display any obvious deficits 
in thinking or memory.  He described his mood as apathetic 
and irritable.  The examiner noted that the Veteran continued 
to meet the criteria for bipolar disorder, not otherwise 
specified; however, he appeared to be quite emotionally 
stable.  It was noted that his emotional state and general 
living conditions had improved since the last examination.  
The examiner stated that the Veteran was only mildly impaired 
in his functioning.  Moreover, it was noted that his hearing 
was notably better with the current bilateral hearing aids.  
Thus, the examiner indicated that his bipolar condition was 
not exacerbated by his hearing loss.  The examiner 
essentially opined that the bipolar condition was in 
remission.  His GAF score was 68.

A December 2005 VA examination addendum report notes that the 
examiner felt that the Veteran's hearing loss could have 
contributed to as much as 50 percent of his paranoid ideation 
which resulted in poor peer relations and ultimately early 
retirement.  The examiner opined that the Veteran's hearing 
loss as likely as not resulted in his going from being only 
mildly impaired to moderately impaired with a GAF of 55 for 
the time period prior to the most recent examination when his 
hearing loss was significantly improved with hearing aids.

In October 2008, the Veteran underwent VA examination.  
Historically, the Veteran had problems with anger management 
and depression throughout his life.  It increased when his 
hearing began to deteriorate.  His diagnosis was depressive 
disorder, not otherwise specified.  The Veteran indicated 
that he was close to all of his immediate family.  The 
Veteran described a successful experience with education, 
having gotten good grades and attained a master's degree.

The Veteran had been previously married and divorced in 1987.  
He and his wife had three children.  The Veteran began living 
with his current significant other in 1997.  They had no 
children.  The Veteran had friends and peers but not many.  
His best friend moved away, and the Veteran visited him at 
times.

The Veteran was a special education teacher for 25 to 30 
years and was chairman of the department at one point.  He 
got along very well with others; however, he had some 
disagreements with his last superintendent.  The Veteran 
loved his work but became quite depressed as a result of 
being unable to hear the children when he was teaching.  As a 
result of his decreased hearing, he retired and became more 
reclusive and socially withdrawn, which exacerbated his 
depression and irritability.

On examination, the Veteran was dressed appropriately and 
neatly with good activities of daily living and hygiene.  He 
was entirely cooperative and easily maintained rapport with 
the examiner throughout the examination.  His affect was 
congruent with his mood, which was somewhat anhedonic.  He 
did punctuate some of his statements with humor; however, 
this was infrequent.  The Veteran speech was spontaneous, 
logical, and relevant.  His memory in remote terms was 
intact.  He admitted to some recent memory deficits.

There was no indication of any thought disorder, and 
delusions and hallucinations were denied.  The Veteran was 
oriented times three.  He did have impulse control problems, 
but they were triggered by alcohol or medication in the past.  
He felt that he was in much better control of his temper now.  
The Veteran admitted to depression and suicidal ideation but 
no plan or intent.  He denied any homicidal ideation or 
intent.  He had sleep apnea and a good appetite.  The 
diagnosis was depression, not otherwise specified, and the 
GAF score was 56.

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

Except as provided in 38 C.F.R. § 3.310(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322. 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the 
decision in Allen v. Brown, 7 Vet. App. 439 (1995).  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  Since VA has been complying 
with Allen since 1995, the regulatory amendment effects no 
new liberalization or restriction in this appeal.

Bipolar disorder with depression is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9432, which provides that a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic 
Code 9432.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

IV.  Analysis

In this case, the Veteran contends that an initial evaluation 
in excess of 40 percent for bipolar disorder with depression, 
effective from October 20, 1999 is warranted.

As noted above, the Veteran's bipolar disorder is a 
disability which has been aggravated by service-connected 
hearing loss.  As a result, bipolar disorder is compensated 
only for the degree of disability over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  For the period from October 
20, 1999, the date of the Veteran's claim, it is noted that 
service-connected hearing loss did exacerbate his bipolar 
disorder and make it difficult for him to function 
interpersonally.  Standing alone, it has been noted that his 
bipolar disorder demonstrated a mild level of impairment 
which results in occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during period of 
significant stress or symptoms; or, when symptoms are 
controlled by continuous medication.  Thus, no more than a 10 
percent level of disability under Diagnostic Code 9432 was 
shown for the bipolar disorder with depression, prior to 
consideration of any additional impact from the service-
connected hearing loss.

With consideration of the impact of his service-connected 
hearing loss in aggravating the mood disorder, the Board 
finds that the evidence indicates that the Veteran's bipolar 
disorder with depression is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

Specifically, the Veteran demonstrates that he maintains a 
relationship with his significant other and a few friends, 
including his best friend who lives far away but that the 
Veteran visits on occasion.  Furthermore, there is no 
evidence of deficiencies in family relations, judgment, 
thinking, or mood.  While the Veteran reported some suicidal 
ideation, he had no plan or intent.  He was oriented, and his 
speech was normal.  He had no obsessional rituals.  The 
Veteran described periods of depression, but it is clear from 
the evidence of record that this depression is not near-
continuous.  His ability to function independently, 
appropriately, and effectively has never been shown to be 
impaired.  While the Veteran reported a history of impaired 
impulse control, he indicated that it was much better now.  
His hygiene and appearance were always noted to be adequate.

This level of impairment warrants a 50 percent rating under 
Code 9432 and no more.  Therefore, in this case, the 
Veteran's rating amounts to 40 percent when considering only 
the percentage of additional disability incurred by the 
service-connected hearing loss during this time period.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial evaluation in excess of 40 percent for bipolar 
disorder with depression is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


